EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Furman on 9/8/2021 and confirmed by voicemail on 9/10/2021.

The application has been amended as follows: 
Claim 1 has been amended as follows:
1.	A freeze-dried composition comprising an[[_]] Enterococcus sp. strain deposited with the Collection nationale des cultures de microorganismes (CNCM, 25 rue du Docteur Roux, 75724 Paris Cedex 15, France) under number I-4969.

Claim 19 has been amended as follows:
19.	The method of claim 6, wherein said respiratory disease is selected from asthma[[,]]; bronchitis[[,]]; infectious bronchitis[[,]]; eosinophilic bronchitis[[,]]; chronic obstructive pulmonary disease (COPD)[[,]]; chronic obstructive bronchopneumopathy[[,]]; cystic fibrosis[[,]]; pulmonary fibrosis[[,]]; cryptogenic fibrosing alveolitis[[,]]; idiopathic pulmonary fibrosis[[,]]; interstitial idiopathic pneumonias[[,]]; fibrosis complicating anti-neoplastic therapy[[,]]; chronic infection[[,]]; tuberculosis[[,]]; aspergillosis[[,]]; fungal infection[[,]]; complications of lung transplantation[[,]]; ; thrombotic disorders of the pulmonary vascular system[[,]]; pulmonary hypertension[[,]]; pulmonary arterial hypertension; chronic cough associated with inflammatory and secretory respiratory tract conditions[[,]]; iatrogenic cough[[,]]; acute rhinitis[[,]]; chronic rhinitis[[,]]; drug-induced rhinitis[[,]]; vasomotor rhinitis[[,]]; perennial allergic rhinitis[[,]]; seasonal allergic rhinitis[[,]]; hay fever[[,]]; nasal polyposis[[,]]; acute viral infection[[,]]; common colds[[,]]; infection due to respiratory syncytial virus, influenza, coronavirus, severe acute respiratory syndrome (SARS)[[,]] or adenovirus[[,]]; pulmonary oedema[[,]]; pulmonary embolism[[,]]; pneumonia[[,]]; pulmonary sarcoidosis[[,]]; silicosis[[,]]; farmer's lung[[,]]; hypersensitivity pneumonitis[[,]]; respiratory failure[[,]]; acute respiratory distress syndrome[[,]]; emphysema[[,]]; chronic bronchitis[[,]]; tuberculosis[[,]] or lung cancer.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has persuasively demonstrated that the claimed Enterococcus sp. strain, CNCM I-4969, is not the Enterococcus strain taught by Shimada for treating respiratory disorders (Enterococcus faecalis strain FK-23) nor the Enterococcus strain taught by Vasilevna for treating respiratory disorders (Enterococcus faecium strain L3).  This demonstration comprised sequencing the claimed strain CNCM I-4969 as well as using PCR assays with Enterococcus faecalis specific primers and Enterococcus faecium specific primers to show that the claimed strain is an Enterococcus faecalis strain not an Enterococcus faecium strain; thus, the claimed strain is not the Enterococcus faecium L3 strain taught by Vasilevna (Declaration received 4/20/2021, ¶2-6; Remarks, 4/20/2021, pp. 7-8).  Enterococcus strain taught by Shimada, Applicant shows that the Enterococcus faecalis strain FK-23 taught by Shimada DECREASES serum IgE in mice previously exposed to antigen while the claimed Enterococcus strain, CNCM I-4969, INCREASES serum IgE in mice previously exposed to antigen (Remarks, pp. 5-7).  Thus, the claimed strain cannot be Enterococcus faecalis strain FK-23.
Composition claims 21-28, previously rejected under 35 USC §101, have been canceled.
A thorough search of the prior art has shown that all pending claims are now novel and non-obvious over the prior art.  With the examiner’s amendment set forth above, the claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 and 29-31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651